--------------------------------------------------------------------------------

Exhibit 10.1
 
AWARD/CONTRACT
1. THIS CONTRACT IS A RATED ORDER
RATING PAGE OF PAGES   UNDER DP AS (15 CFR 700)   1 | 27

2. CONTRACT (Proc. Inst. Ident.) NO 3.  EFFECTIVE DATE
4.  REQUISITION/PURCHASE REQUEST/PROJECT NO
W81XWH-13-C-0126
13 May 2013
0010274836-0002
 

5. ISSUED BY                                  CODE
W81XWH
6.  ADMINISTERED BY (If other than Item 5)                 CODE
W81XWH
USAMRAA
 
US ARMY MEDICAL RESEARCH ACQU ISITION ACT
 
820 CHANDLER STREET
 
ATTN SHAVON EAKER
  FT DCTRICKMD 21703  
(301) 619-2664
     
820 CHANDLER STREET
     
FORT DETRICKMD 21702
 
 

7. NAME AND ADDRE SS OF CONT RACT OR (No., street, cty, county, state andzp
code)
8. DELIVERY QUICK-MED TECHNOLOGIES, INC. o FOB ORIGIN    x OTHER (See below)
BERND LIESENFELD 9. DISCOUNTFOR PROMPT PAYMENT 902 NW 4th ST Net 30 Days
GAINESVILLE FL 32601-4285  

 
10. SUBMTINVOICES    1
ITEM   (4 copies unless otherwise specified) BLOCK 12   TO THE ADDRESS  

CODE 3EE54
FACILITY CODE
SHOWN IN:  

11. SHIP TO/MARK FOR             CODE
W23RYX
12.  PAYMENT WILL BE MADE BY                                  CODE
HQ0490
USA MED RESEARCH MAT CMD
 
DEFENSE FINANCE AND ACCOUNTING SERVICE
 
JUANITALIVINGSTON
 
DFAS-INDY VF' GFEBS
 
504 SCOTT STREET
 
8899 E56TH STREET
 
FORT DETRICKMD 21702-5012
 
INDIANAPOLIS IN 46249-38OO
         

 

13. AUT HORITY FOR U SING OTHER THAN FULL AND OPEN COMPETITION
14. ACCOUNT ING AND APP ROP RI AT ION D AT A
 o 10 U.S.C. 2304(c)(   )  o  41 U.S.C. 253(c)(   )
See Schedule

15A.  ITEM NO
15B. SUPPLIES/ SERVICES
15C. QUANTITY 15D. UNIT
15E. UNIT PRICE
15F. AMOUNT
              See Schedule                    

15G. TOTAL AMOUNT OF CONTRACT
$149,999.99

16. TABLE OF CONTENTS
x
SEC.
DESCRIPTION
PAGE(S)
x
SEC.
DESCRIPTION
PAGE(S)
   
PART I - THE SCHEDULE
     
PART II - CONTRACTCLAUS ES
  x
A
SOLICITATION/ CONTRACT FORM
1 - 2
x
I
CONTRACT CLAUSES
21-27
x
B
SUPPLIES OR SERVICES AND PRICES COSTS
3-4
  PART III - LIST OF DOCUMENTS. EXHIBITS AND OTHER ATTACHMENTS x
C
DESCRIPTION, SPECS./ WORK STATEMENT
5- 10
 
J
LIST OF ATTACHMENTS
  x
D
PACKAGING AND MARKING
11
 PART IV - REPRESENTATIONS AND INSTRUCTIONS x E
INSPECTION AND ACCEPTANCE
12
 
K
REPRESENT AT IONS CERT IFICAT IONS AND OTHER STATEMENTS OF OFFERORS
  x F DELIVERIES OR PERFORMANCE
13-18
 
L
INSTRS., CONDS, AND NOTICES TO OFFERORS
  x
G
CONTRACT ADMINISTRATION DATA
19-20
  M EVALUATION FACTORSFOR AWARD    
H
SPECIAL CONTRACT REQUIREMENTS
          CONTRACTING OFF OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. o CONTRACTOR'S NEGOTIATED AGREEMENT Conractor is required to sign this
document and retorn copies to issuing office.) Contractor agrees to furnish and
deliver all items or perform all the services set forth or otherwise identified
above and on any continuation sheets for the consideration stated herein. The
rights and obligations of the parties to this contract shall be subjectto and
governed by the following documents: (a) this award/contract, (b)the
solicitation, if any, and (c) such provisions, representations, certifications,
and specifications, as are attached or incorporated by reference herein.
(Attachments are listed herein.)
18.x AWARD (Contractor is not required to sign th is document) Your offer on
Solicitation Number
________________________________________________ REF: H122-0160023
including the additions or changes made by y ou which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's solicitation and your offer, and
(b) this award/contract No further contractual document is necessary.
19 A. NAME AND TITLE OF SIGNER (Type or print)
20A .NAME OF CONTRACTING OFFICER
 
MICAELA BOWERS / CONTRACTING OFFICER
 
TEL: 301-619-2173                         EMAIL: micaela. bowers@amedd .army
.mil

19B. NAME OF CONTRACTOR
19C. DATE SIGNED 20 B. UNITED STATES OF AMERICA 20 C. DATE SIGNED         BY    
BY  /s/ Micaela L Bowers 13-May-2013   (Signature of person authorized to sign)
    (Signature of Contracting Officer)  

 

AUTHORIZED FOR LOCAL REPRODUCTION STANDARD FORM 26 (REV. 4/ 2008)     Previous
edition is usable
Prescribed by GSA
FAR (48 CFR) 53.214(a)

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 2 of 27
 
Section A - Solicitation/Contract Form
 
CONTRACT SUMMARY
 
RESEARCH TITLE: 
Development of Technologies that Control Scar Contracture After Burn Injuries

 
TERM/SCOPE of CONTRACT: Phase I : 15 May 2013 - 15 December 2013 (Research ends
15 November 2013). The final 30 days for submission of the final report. The
scope of this contract encompasses the complete STTR process to include all
Phases of the Award. Therefore, the term of this contact is for up to five (5)
years unless otherwise ending sooner.
 
TOTAL CONTRACT VALUE:
$149,999.99

 
PROJECT MANAGER:
Bernd Liesenfeld

 
CONTRACT TYPE:
Firm-Fixed-Price

 
GOVERNMENT CONTACTS 
Contract Specialist:
 
U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-G Shavon Baker
820 Chandler Street
Fort Detrick, MD 21702-5014
 
Voice: (301) 619-2664
Fax: (301) 619-9656
Email: shavon.v.baker.civ@mail.mil
 
Contracting Officer (KO) (Authorized Official to bind the Government in
Contracts):
 
U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-S (Ms. Micaela Bowers)
820 Chandler Street
Fort Detrick, MD 21702-5014
 
Voice: (301) 619-2173
Fax: (301) 619-2254
Email: micaela.l.bowers.civ@mail.mil
 
Contracting Officer's Representative (COR) (Government customer/office receiving
services/supplies):
 
USAMMDA
ATTN: Luis Alvarez
1564 Freedman Drive
Fort Detrick, MD 21702
 
Voice: 301-619-8429
Email: luis.m.alvarez4@mail.mil
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 3 of 27
 
Section B - Supplies or Services and Prices

 

ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE     AMOUNT   0001    
  5   Months   $ 25,000.00     $ 125,000.00      
SBIR Phase I: H122-016-0023
                             
FFP
                             
The contractor shall furnish the necessary equipment, personnel, facilities and
supplies to conduct the SBIR Phase I research objectives in accordance with the
Contract Schedule and the contractor's Proposal H122-016-0023 titled
"Development of Technologies that Control Scar Contracture after Burn Injuries"
dated 27 June 2012, which is incorporated by reference. ERMS Log No. 12262019.
PI: Bernd Liesenfeld. See section G for payment instructions. Period of
Performance: 15 May 2013 - 15 December 2013 (Research ends 15 November 2013).
       
FOB: Destination
                             
PURCHASE REQUEST NUMBER: 0010274836-0002
                                                                             
NET AMT
    $ 125,000.00                                                             $
125,000.00  

 
ACRN AA
CIN: GFEBS001027483600001
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 4 of 27
 

ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE     AMOUNT   0002    
  1   Months   $ 24,998.99     $ 24,998.99      
SBIR Phase 1: Final Report H122-016-0023
                             
FFP
                             
The contractor shall furnish the necessary equipment, personnel, facilities and
supplies to conduct the SBIR Phase I research objectives in accordance with the
Contract Schedule and the contractor's proposal H122-016-0023 titled
"Development of Technologies that Control Scar Contracture After Burn Injuries"
dated 27 June 2012, which is incorporated by reference. ERMS Log No. 12262019.
PI: Bernd Liesenfeld. See section G for payment instructions. Period of
Performance: 15 May 2013 - 15 December 2013 (Research ends 15 November 2013).
       
FOB: Destination
                             
PURCHASE REQUEST NUMBER: 0010274836-0002
                                                                             
NET AMT
    $ 24,998.99                                                             $
24,998.99  

 
ACRN AA
CIN: GFEBS001027483600002
 

ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE     AMOUNT   0003    
  1   Each   $ 1.00     $ 1.00      
Contractor Manpower Reporting
                             
FFP
                             
Provide information for the duration of Phase I performance associated with the
input of the Accounting for Contract Services information in the web site
operated and maintained by the Assistant Secretary of the Army (Manpower &
Reserve Affairs). See the "Contractor Manpower Reporting" paragraph in Section C
for specific reporting information. The Unit Identification Code for the U.S.
Army Medical Materiel Development Activity is W4QFAA.
       
FOB: Destination
                             
PURCHASE REQUEST NUMBER: 0010274836-0002
                                                                             
NET AMT
    $ 1.00                                                             $ 1.00  

 
ACRN AA
CIN: GFEBS001027483600003
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 5 of 27
Section C - Descriptions and Specifications
 
STATEMENT OF WORK
 
1.   Background:
 
The U.S. Army Medical Research and Materiel Command, in support of the
Department of Defense Science Technology Transfer Program, has taken part in the
Program Solicitation for FY 2012. Objectives of the solicitation included
stimulating technological innovation in the private sector, strengthening the
role of the small business in meeting Federal research and development needs,
fostering and encouraging participation by minority and disadvantaged persons in
technological innovation, increasing the commercial application of DOD-supported
research results, and improving their return on investment from Federally-funded
research for economic and social benefits to the Nation. The Federal SBIR
Program is mandated by Public Laws 97-219, 99-443, 102-564 and 106-554.
 
2.   Phased Program:
 
a.   Phase I is to determine, insofar as possible, the scientific or technical
merit and feasibility of ideas submitted under the SBIR program. The contractor
shall concentrate on that research or development which will significantly
contribute to providing the scientific or technical feasibility of the approach
or concept and which would be a prerequisite to further DOD support in Phase II.
 
b.   Phase II awards are expected to be made during Fiscal Year 2014 to firms
with approaches that appear sufficiently promising as a result of Phase I. Phase
II awards are expected to typically cover 2-5 man-years of effort and to cover a
period generally not to exceed 24 months, subject to negotiation. The number of
Phase II awards will depend upon Phase I results and availability of funds.
Phase II is the principal research or development effort; it will require a more
comprehensive proposal, outlining the proposed effort, as explained below:
 
c.    Under Phase III, it is intended that non-Federal capital be used by the
small business to pursue commercial applications of the research or development.
Also, under Phase III, Federal agencies may award non- SBIR funded follow-on
contracts for products or processes, which meet the mission needs of those
agencies.
 
3.   Work Required:
 
a.   Research Title: "Development of Technologies that Control Scar Contracture
after Burn Injuries "
 
b.  The contractor shall, for the period of six months following contract award,
furnish the necessary personnel, facilities, equipment, and supplies to conduct
Phase I of the study cited above. The statement of work, as contained in the
contractor's proposal date submitted 27 June 2012 in response to the Army SBIR
Solicitation No. 2012.2, Phase I that closed 27 June 2012, is incorporated by
reference.
 
4.   Contractor Manpower Reporting:
 

 
a.
Input of the Accounting for Contract services information in the web site
operated and maintained by the Assistant Secretary of the Army (Manpower &
Reserve Affairs) is required. See the "Contractor Manpower Reporting" paragraph
in Section C below for specific reporting information

 
Quality Assurance: The contractor shall submit monthly and final technical
progress reports to the Contracting Officer Representative (COR) for review and
acceptance. The COR shall review each monthly and final progress report to
ensure the contractor is making adequate forward movement toward achieving the
stated objectives of the research proposal and topic. If acceptable, the COR
shall approve each progress report and in turn approve the associated invoice
for payment
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 6 of 27
 
CLAUSES INCORPORATED BY FULL TEXT
 
CONTRACTOR MANPOWER REPORTING (CMR) - (ACCOUNTING FOR CONTRACT SERVICES) (APR
2011) (USAMRAA)
 
The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including sub-contractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://cmra.army.mil. The required information includes: (l) Contract Number;
(2) Delivery Order Number (If applicable); (3) Task Order Number (If
applicable); (4) Requiring Activity Unit Identification Code (UIC); (5) Command;
(6) Contractor Contact Information; (7) Federal Service Code (FSC); (8) Direct
Labor Hours; (9) Direct Labor Dollars; and, (10) Location. In the event the
Contracting Officer's Representative (COR)/Contracting Officer's Technical
Representative (COTR) has not entered their data requirements first, the
contractor must also enter the COR/COTR required data with the exception of fund
cite, obligations, and disbursement data. The CMRA help desk can be reach at
703-695-5103 or 703-695-5058 for any technical questions. The help desk can also
be contacted via email: contractormanpower@hqda.army.mil. As part of its quote
or offer, the contractor will also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. The reporting period will be
the period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 31 October of each calendar year.
 
REPRESENTATIONS AND CERTIFICATIONS (MAR 1999) (USAMRAA)
 
The representations, certifications, and other statements submitted by the
contractor valid through 26 March 2014 located in SAMs, are incorporated herein
by reference.
 
PRINCIPAL INVESTIGATOR (DEC 2006) (USAMRAA)
 
The Principal Investigator for this contract is Bernd Liesenfeld. This
individual shall be continuously responsible for the conduct of the research
project. The contractor shall obtain the Contracting Officer's approval to
change the Principal Investigator or to continue the research work during a
continuous period in excess of three months without the participation of an
approved Principal Investigator. This contract is based on the Principal
Investigator devoting 200 hours of effort to the project over the term of the
contract. The contractor shall advise the Contracting Officer if the Principal
Investigator will, or plans to, revise the level of effort estimated in the
contractor's proposal. A curriculum vitae shall be provided for professional
associates added to the research project or substituted during the course of
work.
 
INVESTIGATING AND REPORTING POSSIBLE SCIENTIFIC MISCONDUCT (MAR 1999) (USAMRAA)
 
a. "Misconduct" or "Misconduct in Science" is defined as fabrication,
falsification, plagiarism, or other practices that seriously deviate from those
that are commonly accepted within the scientific community for proposing,
conducting or reporting research. It does not include honest error or honest
differences in interpretations or judgments of data.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 7 of 27
 
b.   Contractors shall foster a research environment that prevents misconduct in
all research and that deals forthrightly with possible misconduct associated
with research for which U.S. Army Medical Research and Materiel Command funds
have been provided or requested.
 
c.    The contractor agrees to:
(1)   Establish and keep current an administrative process to review,
investigate, and report allegations of misconduct in science in connection with
research conducted by the contractor;
(2)   Comply with its own administrative process;
(3)   Inform its scientific and administrative staff of the policies and
procedures and the importance of compliance with those policies and procedures;
(4)   Take immediate and appropriate action as soon as misconduct on the part of
employees or persons within the organization's control is suspected or alleged;
and
(5)    Report to the Administrative Contracting Officer (ACO) a decision to
initiate an investigation into possible scientific misconduct.
 
d.    The contractor is responsible for notifying the ACO of appropriate action
taken if at any stage of an inquiry or investigation any of the following
conditions exist:
(1)   An immediate health hazard is involved;
(2)   There is an immediate need to protect Federal funds or equipment;
(3)   A probability exists that the alleged incident will be reported publicly;
or
(4)   There is a reasonable indication of possible criminal violation.
 
52.035-4030 CONTRACTOR SAFETY AND REPORTING (NON-BDRP) (DEC 2006) (USAMRAA)
 
a.    The contractor shall operate under established safety programs for all
biosafety levels of work as identified in the Safety Program Plan, which is
incorporated in this contract. The safety programs shall ensure that personnel,
facilities, and the environment are protected from accidents and hazardous
exposures.
 
b.     The contractor shall conduct this contract work under established
operating procedures which ensure that all individuals who have access to areas
for storage, handling, and disposal of etiologic agents are trained and are
thoroughly familiar with safety requirements. Such procedures shall assure full
compliance with the regulatory standards cited above.
 
c.    The contractor shall conduct an inspection and report the results of all
required biosafety inspections for all Research, Development, Test, or
Evaluation work in accordance with the below listed timeframes. As a minimum the
safety inspections shall address those factors identified in the Safety Program
Plan.
 
1.    For Biosafety Level (BL) 1 and 2:
 

Time
Inspector
Preaward Government designated Biosafety Officer Quarterly  Contractor safety
personnel Weekly  First line supervisor

 
2.    For Biosafety Level (BL) 3:
 

Time
Inspector
Preaward Government designated Biosafety Officer Quarterly  Contractor safety
personnel Annual Government designated Biosafety Officer Weekly  First line
supervisor

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 8 of 27
 
3.    For Biosafety Level (BL) 4:
 

Time
Inspector
Preaward Government designated Biosafety Officer Quarterly  Contractor safety
personnel Annual Government designated Biosafety Officer Weekly  First line
supervisor

 
4.     Copies of all biosafety inspection reports will be distributed as
follows:
 
Original: In the contractor's records
 
One copy to the following:
 
a.
US Army Medical Research and Materiel Command ATTN: MCMR-ZC-SSE

504 Scott Street
Fort Detrick, Maryland 21702-5012
 
b.
US Army Medical Research and Materiel Command ATTN: MCMR-ZB-DRI

504 Scott Street
Fort Detrick, Maryland 21702-5012
 
c.
US Army Medical Research Acquisition Activity ATTN: MCMR-AAA-G

820 Chandler Street
Fort Detrick, Maryland 21702-5014
 
PROHIBITION OF HUMAN RESEARCH (JAN 2007) (USAMRAA)
 
** PROHIBITION - READ FURTHER FOR DETAILS **
 
Research under this award involving the use of human subjects, to include the
use of human anatomical substances and/or human data, may not begin until the US
Army Medical Research and Materiel Command's Office of Research Protections,
Human Research Protections Office (HRPO) approves the protocol. Written approval
to begin research or subcontract for the use of human subjects under the
applicable protocol proposed for this award will be issued from the US Army
Medical Research and Materiel Command, HRPO, under separate letter to the
Contractor. A copy of the approval will be provided to the US Army Medical
Research Acquisition Activity for the official file. Non-compliance with any
provisions of this clause may result in withholding of funds and or the
termination of the award.
 
PROHIBITION OF USE OF LABORATORY ANIMALS (JAN 2007)(USAMRAA)
 
PROHIBITION - READ FURTHER FOR DETAILS
 
Notwithstanding any other provisions contained in the award or incorporated by
reference herein, the Contractor is expressly forbidden to use or subcontract
for the use of laboratory animals in any manner whatsoever without the express
written approval of the US Army Medical Research and Materiel Command's Office
of Research Protections, Animal Care and Use Office (ACURO). The Contractor will
receive written approval to begin research under the applicable protocol
proposed for this award from the US Army Medical Research and Materiel Command,
Acquisition Activity for the official file. Non-compliance with any provision of
this clause may result in the termination of the award.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 9 of 27
 
52.035-4036 PROHIBITION OF USE OF HUMAN CADAVERS (JAN 2005) (USAMRAA)
 
** PROHIBITION - READ FURTHER FOR DETAILS**
 
Research under this award using human cadavers may not begin until the US Army
Medical Research and Materiel Command's Office of Research Protections, Human
Research Protections Office (HRPO) approves the protocol. Written approval to
begin research or subcontract for the use of human cadavers under the applicable
protocol proposed for this award will be issued from the US Army Medical
Research and Materiel Command, HRPO, under separate letter to the Contractor. A
copy of this approval will be provided to the US Army Medical Research
Acquisition Activity for the official file. Non-compliance with any provision of
this clause may result in withholding of funds and or the termination of the
award.
 
REPORTS, MANUSCRIPTS AND PUBLIC RELEASES (DEC 2006) (USAMRAA)
 
a.    Contractors are encouraged to publish results of research supported by the
US Army Medical Research and Materiel Command (USAMRMC) in appropriate media
forum. Any publication, report or public release, which may create a statutory
bar to the issuance of a patent on any subject invention, shall be coordinated
with appropriate patent counsel.
 
b.     Manuscripts intended for publication in any media shall be submitted to
the Contracting Officer and Contracting Officer's Representative (COR),
simultaneously with submission for publication. Review of such manuscripts is
for comment to the Principal Investigator, not for approval or disapproval.
Courtesy copies of the reprint shall be forwarded to the Contracting Officer and
COR, even though publication may be subsequent to the expiration of the
contract.
 
c.    The Contractor shall notify the Contracting Officer of planned news
releases, planned publicity, advertising material concerning contract work, and
planned presentations to scientific meetings, prior to public release. This is
not intended to restrict dissemination of research information but to allow
USAMRMC advance notice in order to adequately respond to inquiries.
 
d.    Manuscripts, reports, public releases and abstracts, which appear in
professional journals, media and programs, shall include the following
statements:
 
(1)      "This work is supported by the US Army Medical Research and Materiel
Command under Contract No. W81XWH-13-C-0126"
 
(2)      "The views, opinions and/or findings contained in this report are those
of the author(s) and should not be construed as an official Department of the
Army position, policy or decision unless so designated by other documentation."
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 10 of 27
 
(3)      As applicable, if the research involves the use of animals, the
Contractor must include the following statement: "In conducting research using
animals, the investigator(s) adhered to the Animal Welfare Act Regulations and
other Federal statutes relating to animals and experiments involving animals and
the principles set forth in the current version of the Guide for Care and Use of
Laboratory Animals, National Research Council."
 
(4)      As applicable, if the research involves human use, the Contractor must
include the following statement: "In the conduct of research where humans are
the subjects, the investigator(s) adhered to the policies regarding the
protection of human subjects as prescribed by Code of Federal Regulations (CFR)
Title 45, Volume 1, Part 46; Title 32, Chapter 1, Part 219; and Title 21,
Chapter 1, Part 50 (Protection of Human Subjects)."
 
(5)      As applicable, if the research involves the use of recombinant DNA, the
Contractor must include the following statement: "In conducting work involving
the use of recombinant DNA the investigator(s) adhered to the current version of
the National Institutes of Health (NIH) Guidelines for Research Involving
Recombinant DNA Molecules."
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 11 of 27
 
Section D - Packaging and Marking
 

 
A.
Packing shall be commercial to ensure acceptance by common carriers for safest
delivery to destination unless otherwise specified in the specification or
descriptions of the items.

 

 
B.
All shipping or mailing containers shall be marked showing Contract No.
W81XWH-13-C-0126 and the destination address shown in Section F.

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 12 of 27
 
Section E - Inspection and Acceptance
 
INSPECTION AND ACCEPTANCE TERMS
 
Supplies/services will be inspected/accepted at:
 

CLIN  INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY 0001 Destination Government
Destination Government 0002 Destination Government Destination Government 0003
Destination Government Destination Government

 
 
 

--------------------------------------------------------------------------------

 
   
W81XWH-13-C-0126
 
Page 13 of 27
 
Section F - Deliveries or Performance
 
DELIVERY INFORMATION
 

CLIN
DELIVERY DATE
QUANTITY SHIP TO ADDRESS
UIC
          0001 POP 15-MAY-2013 TO 15-DEC-2013 N/A USA MED RESEARCH MAT CMD
JUANITA LIVINGSTON
504 SCOTT STREET
FORT DETRICK MD 21702-5012
FOB: Destination
W23RYX           0002
POP 15-MAY-2013 TO 15-DEC-2013
N/A
(SAME AS PREVIOUS LOCATION)
FOB: Destination
W23RYX           0003
POP 15-MAY-2013 TO 15-DEC-2013
N/A (SAME AS PREVIOUS LOCATION)
W23RYX
     
FOB: Destination
 

 
CLAUSES INCORPORATED BY REFERENCE
 

52.242-15 Stop-Work Order AUG 1989 52.247-34 F.O.B. Destination NOV 1991

 
CLAUSES INCORPORATED BY FULL TEXT
 
REPORTING REQUIREMENTS (OCT 2009) (USAMRAA)
 
Technical reporting requirements (Programmatic Line Review, Monthly, Quarterly,
and/or Annual/Final Reports) applicable to this award are annotated below:
 
PROGRAMMATIC LINE REVIEW (PLR)
 
a.    The reporting requirements for Telemedicine and Advanced Technology
Research Center (TATRC) include quarterly, annual and final reports and the
Principal Investigator's (PI's) participation in at least one programmatic line
review (PLR) for this project each year of the project's period-of-performance.
 
b.     The PI shall prepare for and participate in at least one PLR for this
project for each year of the project's term, at the COR's request. The
invitation and format for the programmatic review will be provided by TATRC at
least 90 days prior to the meeting. The meetings will generally be held in the
Fort Detrick, Maryland, area, but may occur elsewhere in the U.S. Participation
in the PLR will be in lieu of submitting next scheduled Quarterly report
required under the award.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 14 of 27
 
XX   MONTHLY TECHNICAL PROGRESS REPORTS
 
a.    The contractor shall submit a Monthly Technical Progress Report covering
work accomplished during each month of contract performance. It shall be brief,
factual, and informal, and shall be prepared in accordance with the following:
 
(1)   Cover containing:
 
(a)      Contract number and title
 
(b)      Type of report, sequence number of report, and period of performance
being reported
 
(c)      Contractor's name, address, and telephone number
 
(d)      Principal Investigator
 
(e)      Date of publication
 
(f)      Contracting Officer's Representative
 
(2)      Section I - A brief introduction covering the purpose and scope of the
research effort.
 
(3)      Section II - A brief description of overall progress to date plus a
separate description for each task or other logical segment of work on which
effort was expended during the report period. Description shall include
pertinent data and graphs in sufficient detail to explain any significant
results achieved.
 
(4)       Section III - Problem Areas
 
(a)    A description of current problems that may impede performance along with
proposed corrective action.
 
(b)    A description of anticipated problems that have a potential to impede
progress and what corrective action is planned should the problem materialize.
 
(5)      Section IV - A description of work to be performed during the next
reporting period.
 
(6)      Section V - Administrative Comments (Optional) - Description of
proposed site visits and participation in technical meetings, journal
manuscripts in preparation, coordination with other organizations conducting
related work, etc.
 
(7)      Section VI - A Gantt Chart showing actual progress versus scheduled
progress.
 
b.    Monthly Technical Progress Reports shall be prepared by the seventh day
following the month being reported, and shall be received within 10 days of the
report month. The Monthly Technical Progress Report shall be submitted to the
following addresses:
 
One Copy:
Director

U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-G
820 Chandler Street
Fort Detrick, MD 21702-5014
 
One Copy:
Luis Alvarez

1564 Freedman Drive
Fort Detrick, MD 21702
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 15 of 27
XX   FORMAT REQUIREMENTS FOR ANNUAL/FINAL REPORTS
 
a.    Annual reports must provide a complete summary of the research
accomplishments to date with respect to the approved Statement of Work. Journal
articles can be substituted for detailed descriptions of specific aspects of the
research, but the original articles must be attached to the report as an
appendix and appropriately referenced in the text. The importance of the report
to decisions relating to continued support of the research cannot be
over­emphasized. An annual report shall be submitted within 30 calendar days of
the anniversary date of the award for the preceding 12-month period. If the
award period of performance is extended by the Contracting Officer then an
annual report must still be submitted within 30 calendar days of the anniversary
date of the award. A final report will be due upon completion of the extended
performance date that describes the entire research effort.
 
b.    A final report summarizing the entire research effort, citing data in the
annual reports and appended publications shall be submitted at the end of the
award performance period. The final report will provide a complete reporting of
the research findings. Journal publications can be substituted for detailed
descriptions of specific aspects of the research, but an original copy of each
publication must be attached as an appendix and appropriately referenced in the
text. All final reports must include a bibliography of all publications and
meeting abstracts and a list of personnel (not salaries) receiving pay from the
research effort.
 
Although there is no page limitation for the reports, each report shall be of
sufficient length to provide a thorough description of the accomplishments with
respect to the approved Statement of Work. Submission of the report in
electronic format (PDF or Word file only) shall be submitted to
https://ers.amedd.army.mil.
 
All reports shall have the following elements, in this order:
 
FRONT COVER: A Sample front cover is provided at
https://mrmc.amedd.army.mil/rrpindex.asp. The Accession Document (AD) Number
should remain blank.
 
STANDARD FORM 298: A Sample SF 298 is provided at
https://mrmc.amedd.army.mil/rrpindex.asp. The abstract in Block 13 must state
the purpose, scope, major findings and be an up-to-date report of the progress
in terms of results and significance. Subject terms are keywords that may have
previously assigned to the proposal abstract or are keywords that may be
significant to the research. The number of pages shall include all pages that
have printed data (including the front cover, SF 298, table of contents, and all
appendices). Please count pages carefully to ensure legibility and that there
are no missing pages as this delays processing of reports. Page numbers should
be typed: please do not hand number pages.
 
TABLE OF CONTENTS: Sample table of contents provided at https ://mrmc.amedd.
army. mil/rrpindex. asp.
 
INTRODUCTION: Narrative that briefly (one paragraph) describes the subject,
purpose and scope of the research.
 
BODY: This section of the report shall describe the research accomplishments
associated with each task outlined in the approved Statement of Work. Data
presentation shall be comprehensive in providing a complete record of the
research findings for the period of the report. Provide data explaining the
relationship of the most recent findings with that of previously reported
findings. Appended publications and/or presentations may be substituted for
detailed descriptions of methodology but must be referenced in the body of the
report. If applicable, for each task outlined in the Statement of Work,
reference appended publications and/or presentations for details of result
findings and tables and/or figures. The report shall include negative as well as
positive findings. Include problems in accomplishing any of the tasks.
Statistical tests of significance shall be applied to all data whenever
possible. Figures and graphs referenced in the text may be embedded in the text
or appended. Figures and graphs can also be referenced in the text and appended
to a publication. Recommended changes or future work to better address the
research topic may also be included, although changes to the original Statement
of Work must beapproved by the Army Contracting Officer's Representative. This
approval must be obtained prior to initiating any change to the original
Statement of Work.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 16 of 27
 
KEY RESEARCH ACCOMPLISHMENTS: Bulleted list of key research accomplishments
emanating from this research.
 
REPORTABLE OUTCOMES: Provide a list of reportable outcomes that have resulted
from this research to include:
 
manuscripts, abstracts, presentations; patents and licenses applied for and/or
issued; degrees obtained that are supported by this award; development of cell
lines, tissue or serum repositories; infomatics such as databases and animal
models, etc.; funding applied for based on work supported by this award;
employment or research opportunities applied for and/or received based on
experience/training supported by this award.
 
CONCLUSION: Summarize the results to include the importance and/or implications
of the completed research and when necessary, recommend changes on future work
to better address the problem. A "so what section" which evaluates the knowledge
as a scientific or medical product shall also be included in the conclusion of
the report.
 
REFERENCES: List all references pertinent to the report using a standard journal
format (i.e. format used in Science, Military Medicine, etc.).
 
APPENDICES: Attach all appendices that contain information that supplements,
clarifies or supports the text. Examples include original copies of journal
articles, reprints of manuscripts and abstracts, a curriculum vitae, patent
applications, study questionnaires, and surveys, etc.
 
Pages shall be consecutively numbered throughout the report. DO NOT RENUMBER
PAGES IN THE APPENDICES.
 
Mark all pages of the report which contain proprietary or unpublished data that
should be protected by the U.S. Government. REPORTS NOT PROPERLY MARKED FOR
LIMITATION WILL BE DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE. It is the
responsibility of the Principal Investigator to advise the U.S. Army Medical
Research and Materiel Command when restricted limitation assigned to a document
can be downgraded to Approved for Public Release. DO NOT USE THE WORD
"CONFIDENTIAL" WHEN MARKING DOCUMENTS.
 
FACILITY SAFETY PLAN STATUS REPORT (DEC 2006) (USAMRAA)
 
1. A Facility Safety Plan Status Report must be submitted annually starting no
later than 1 year after obtaining the initial approval of the institution's
Facility Safety Plan. In the event that the Principal Investigator changes
during the performance under this contract, the new Principal Investigator shall
complete the "Newly Appointed Principal Investigator Assurance" form (see
paragraph 3).
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 17 of 27
 
2. As a part of the annual Facility Safety Plan Status Report, the Facility
Safety Director/Manager must provide the following: A brief description of any
parts of the Facility Safety Plan that may have changed during the past 12
months. (Additional pages may be attached.)
 
During the past 12 months:
1. Have any change(s) in Research Operation Safety Procedure(s) been made?
Yes ____ No _____
If yes, briefly describe:
 
2. Have any modifications to the facility, equipment, and description (e.g., new
equipment purchased, hood ventilation certification) been made?
Yes ____ No _____
If yes, briefly describe:
 
3.  Hazard Analysis: Have any new hazards been identified for any of the awards
supported by the USAMRMC?
Yes ____ No _____
If yes, provide a hazard analysis for each new hazard.
 
4.  Radioactive Materials: Have any significant change(s) occurred in the use of
the radioactive materials?
Yes ____ No _____
If yes, briefly describe:
 
a.  Are there any additional radioactive materials in use?
Yes ____ No _____
If yes, list additional material(s).
 
b.   Is the radioactive material licensure current?
Yes ____ No _____
If no, please explain.
 
I certify that all of the above elements are true and correct to the best of my
knowledge, and I assure that this institution provides a safe environment for
its employees working in research laboratories in accordance with Federal,
State, and local government regulations. This safety office provides employee
safety training and periodic laboratory inspections in an effort to minimize,
eliminate, or control potential hazards to the employees and the public.
 
I understand that the Safety Office, USAMRMC, may conduct periodic site visits
in order to ensure the indicated elements are in compliance with regulatory
requirements.
 

Name of the Institution:    

 

Name of Safety Director/Manager:    

 

Signature:   Date:    

Safety Director/Manager
   

 

E-mail Address:    

 

Phone Number:    

 

Fax Number:    

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 18 of 27
 

Facility Safety Plan approved by USAMRMC Safety Office:   Date:    

 
3. Newly Appointed Principal Investigator Assurance
 
_______ I assure that I have coordinated with the Facility Safety
Director/Manager in the research, and have
discussed with him/her all aspects of the research-related specific safety
issues, and will help him/her prepare the annual Facility Safety Plan Status
Report.
 
_______ I assure that I will comply with my institution's safety program and its
requirements.
 
_______ I understand that I am directly responsible for all aspects of safety
and occupational health specific to my research protocol.
 
_______ I assure that I will report to the Facility Safety Director/Manager any
changes in the safety or occupational health practices due to changes in my
originally planned research.
 
_______ I assure that hazards associated with my research have been identified,
eliminated and/or controlled.
 
_______ I assure that all safety requirements are in compliance with 32 CFR 626
and 627, "Biological Defense Safety Program and Biological Defense Safety
Program, Technical Safety Requirements" (if applicable).
 

   
Name of Principal Investigator (print)
 

 

        Signature     Date  

 

Mailing Address:         
Street
             
City                               State                                    Zip
Code
            Phone Number:                
Fax:
             
E-mail Address:
     

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 19 of 27
 
Section G - Contract Administration Data
 
INVOICE PROCEDURES
 
PAYMENT & INVOICE INSTRUCTIONS
 
CLIN 0001: The Government agrees to provide five monthly payments of $25,000.00
upon receipt and acceptance of five monthly progress reports through Wide Area
Workflow.
 
CLIN 0002: The Government agrees to provide one monthly payment of $24,998.99
upon receipt and acceptance of sixth monthly progress for Phase I and one final
report as specified in clause 52.035-4038.
 
CLIN0003: The Government agrees to provide one payment of $1.00 for Contractor
Manpower Reporting.
 
INVOICE PROCEDURES
 
INVOICES SHALL be entered into Wide Area Work Flow (WAWF) website at
https://wawf.eb.mil/. For "training" instructions on using WAWF click on "About
WAWF", then click on "Training." Please reference the "Army Electronic Invoicing
Instructions (FEB 2006)" for specific invoicing instructions in WAWF.
 

 
●
Contractor invoices shall be prepared and submitted according to DFAR
252.232-7003, entitled "Electronic Submission of Payment Request."

 
●
Each voucher submitted must state the period of performance.

 
●
Each voucher submitted must request payment for amount stated in the appropriate
Contract Line Item (CLIN).

 
RECEIVING REPORTS shall be entered into Wide Area Work Flow (WAWF) website by
the COR at https://wawf.eb.mil/. For specific instructions on using WAWF, click
on "About WAWF", and then click on "Training."
 
PAYMENT PROCESSING:
Defense Finance and Accounting Service (DFAS) is responsible for payment once
invoice(s) and receiving report(s) have been entered into Wide Area Work Flow
(WAWF) website.
 
NOTE:
Each invoice must state the period of performance. Each invoice submitted must
request payment for the amount stated in the appropriate Contract Line Item
Number (CLIN), rather than subCLIN, for Wide Area Workflow to work properly.
Your invoice will not be paid if you attempt to invoice against subCLINs.
 
ACCOUNTING AND APPROPRIATION DATA
 
AA: 09720122013013000018310447470255      R.0002625.1.58      6100.9000021001
COST CODE: A7444
AMOUNT: $149,999.99
CIN GFEBS001027483600001: $125,000.00
CIN GFEBS001027483600002: $24,998.99
CIN GFEB S001027483600003: $1.00
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 20 of 27
 
 
CLAUSES INCORPORATED BY REFERENCE
 
252.232-7003              Electronic Submission of Payment Requests and
Receiving Reports     JUN 2012
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 21 of 27
 
Section I - Contract Clauses
 
CLAUSES INCORPORATED BY FULL TEXT
 
CLAUSES INCORPORATED BY REFERENCE
 
Clause Number
 
Clause Description
 
Clause Date
52.202-1
 
Definitions
 
JULY 2004
52.203-3
 
Gratuities
 
APR 1984
52.203-5
 
Covenant Against Contingent Fees
 
APR 1984
52.203-6
 
Restrictions On Subcontractor Sales To The Government
 
SEP 2006
52.203-7
 
Anti-Kickback Procedures
 
OCT 2010
52.203-8
 
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
 
JAN 1997
52.203-10
 
Price Or Fee Adjustment For Illegal Or Improper Activity
 
JAN 1997
52.203-12
 
Limitation On Payments To Influence Certain Federal Transactions
 
OCT 2010
52.204-4
 
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
 
MAY 2011
52.204-13
 
Central Contractor Registration Maintenance
 
DEC 2012
52.209-6
 
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
 
DEC 2010
52.215-8
 
Order of Precedence-Uniform Contract Format
 
OCT 1997
52.219-8
 
Utilization of Small Business Concerns
 
JAN 2011
52.222-3
 
Convict Labor
 
JUN 2003
52.222-21
 
Prohibition Of Segregated Facilities
 
FEB 1999
52.222-26
 
Equal Opportunity
 
MAR 2007
52.222-35
 
Equal Opportunity for Veterans
 
SEP 2010
52.222-36
 
Affirmative Action For Workers With Disabilities
 
OCT 2010
52.222-37
 
Employment Reports on Veterans
 
SEP 2010
52.222.40
 
Notification of Employee Rights under the National Labor Relations Act
 
DEC 2010
52.222-50
 
Combating Trafficking in Persons
 
FEB 2009
52.222-54
 
Employment Eligibility Verification
 
AN 2009
52.223-6
 
Drug-Free Workplace
 
MAY 2001
52.223-18
 
Encouraging Contractor Policies to Ban Text Messaging While Driving
 
AUG 2011
52.225-13
 
Restrictions on Certain Foreign Purchases
 
JUN 2008
52.227-1 Alt I
 
Authorization And Consent (Dec 2007) - Alternate I
 
JUL 1995
52.227-2
 
Notice And Assistance Regarding Patent And Copyright Infringement
 
DEC 2007
52.227-11
 
Patent Rights-Ownership By The Contractor
 
DEC 2007
52.227-20
 
Rights in Data - SBIR Program
 
DEC 2007
52.229-3
 
Federal, State And Local Taxes
 
APR 2003
52.232-2
 
Payments Under Fixed-Price Research And Development Contracts
 
APR 1984
52.232-8
 
Discounts For Prompt Payment
 
FEB 2002

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 22 of 27


52.232-9
 
Limitation On Withholding Of Payments
 
APR 1984
52.232-23 Alt I
 
Assignment of Claims (Jan 1986) - Alternate I
 
APR 1984
52.232-25
 
Prompt Payment
 
OCT 2008
52.232-33
 
Payment by Electronic Funds Transfer--Central Contractor Registration
 
OCT 2003
52.232-99
 
Providing Accelerated Payment to Small Business Subcontractors (Deviation)
 
AUG 2012
52.233-1
 
Disputes
 
JUL 2002
52.233-3
 
Protest After Award
 
AUG 1996
52.233-4
 
Applicable Law for Breach of Contract Claim
 
OCT 2004
52.242-13
 
Bankruptcy
 
JUL 1995
52.243-1 Alt I
 
Changes--Fixed Price (Aug 1987) - Alternate I
 
APR 1984
52.244-6
 
Subcontracts for Commercial Items
 
DEC 2010
52.246-7
 
Inspection Of Research And Development Fixed Price
 
AUG 1996
52.249-2
 
Termination For Convenience Of The Government (Fixed-Price)
 
MAY 2004
52.249-9
 
Default (Fixed-Priced Research And Development)
 
APR 1984
52.253-1
 
Computer Generated Forms
 
JAN 1991
252.201-7000
 
Contracting Officer's Representative
 
DEC 1991
252.203-7000
 
Requirements Relating to Compensation of Former DoD Officials
 
SEP 2011
252.203-7001
 
Prohibition On Persons Convicted of Fraud or Other Defense- Contract-Related
Felonies
 
DEC 2008
252.203-7002
 
Requirement to Inform Employees of Whistleblower Rights
 
JAN 2009
252.204-7002
 
Payment For Subline Items Not Separately Priced
 
DEC 1991
252.204-7003
 
Control Of Government Personnel Work Product
 
APR 1992
252.204-7008
 
Export Controlled Items
 
APR 2010
252.209-7004
 
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
 
DEC 2006
252.225-7001
 
Buy American Act And Balance Of Payments Program
 
OCT 2011
252.225-7002
 
Qualifying Country Sources As Subcontractors
 
APR 2003
252.225-7012
 
Preference For Certain Domestic Commodities
 
JUN 2010
252.227-7015
 
Technical Data-Commercial Items
 
SEP 2011
252.227-7016
 
Rights in Bid or Proposal Information
 
JAN 2011
252.227-7017
 
Identification and Assertion of Use, Release, or Disclosure Restrictions
 
JAN 2011
252.227-7018
 
Rights in Noncommercial Technical Data and Computer Software-Small Business
Innovation Research (SBIR) Program
 
MAR 2011
252.227-7019
 
Validation of Asserted Restrictions-Computer Software
 
SEP 2011
252.227-7025
 
Limitations on the Use or Disclosure of Government-Furnished Information Marked
with Restrictive Legends
 
MAR 2011
252.227-7030
 
Technical Data-Withholding Of Payment
 
MAR 2000
252.227-7037
 
Validation of Restrictive Markings on Technical Data
 
SEP 2011
252.227-7039
 
Patents-Reporting Of Subject Inventions
 
APR 1990
252.232-7010
 
Levies on Contract Payments
 
DEC 2006
252.243-7001
 
Pricing Of Contract Modifications
 
DEC 1991
252.243-7002
 
Requests for Equitable Adjustment
 
MAR 1998
252.244-7000
 
Subcontracts for Commercial Items and Commercial Components (DoD Contracts)
 
SEP 2011
252.247-7023
 
Transportation of Supplies by Sea
 
MAY 2002
252.247-7024
 
Notification Of Transportation Of Supplies By Sea
 
MAR 2000

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 23 of 27
 
CLAUSES INCORPORATED BY FULL TEXT
 
EXPORT CONTRACT ACT COMPLIANCE (DEC 2006) (USAMRAA)
 
The contractor shall assess the work to be performed in this effort to assure
that all actions are in compliance with the Export Administration Regulations,
15 CFR Part 730 (EAR), of the Export Administration Act of 1979, 50 U.S.C. app.
2401-2420 (EAA). Technology listed in the Commerce Control List (CCL), 15 CFR
Part 774, of the EAR shall not be exported or exposed to foreign nationals
without the written consent of the U.S. Department of Commerce.
 
52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (APR 2009)
 
(a)  Definitions. As used in this clause-
 
Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.
 
Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is "not dominant in its field of operation'' when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.
 
(b)  If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall represent its size status according
to paragraph (e) of this clause or, if applicable, paragraph (g) of this clause,
upon the occurrence of any of the following:
 
(1)  Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
 
(2)  Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
 
(3)  For long-term contracts--
 
(i)   Within 60 to 120 days prior to the end of the fifth year of the contract;
and
 
(ii)   Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.
 
(c)    The Contractor shall rerepresent its size status in accordance with the
size standard in effect at the time of this rerepresentation that corresponds to
the North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 24 of 27
52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
 
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
 
_https://www.acquisition.gov/far/ _____________________________________
_http://farsite .hill.af. mil/ ____________________________________________
_https://www.usamraa.army.mil/ _______________________________________
[Insert one or more Internet addresses]
 
(End of clause)
 
52.252-6 AUTHORIZED DEVIATIONS IN CLAUSES (APR 1984)
 
(a)  The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter authorized deviation is indicated by the addition of
"(DEVIATION)" after the date of the clause.
 
(b)  The use in this solicitation or contract of any Defense Federal Acquisition
Regulation (48 CFR with an authorized deviation is indicated by the addition of
"(DEVIATION)" after the name of the regulation.
 
(End of clause)
 
52.035-4020 USE OF TECHNICAL REFERENCE FACILITY (APR 2005) (USAMRAA)
 
The contractor agrees to use, to the extent practical, the technical reference
facilities of the Defense Technical Information Center (DTIC) for the purpose of
surveying existing knowledge and avoiding needless duplication of scientific and
engineering effort and the expenditure thereby represented. The DTIC
headquarters office is located at 8725 John J. Kingman Road, Fort Belvoir, VA
22060-6218. Information can also be obtained via the Internet at
http://www.dtic.mil or via the toll-free number for the DTIC help desk,
1-800-225-3842. To the extent practical, all other sources, whether or not
Government controlled, should be consulted for the same purpose.
 
(End of clause)
 
52.042-4028 TRAVEL (JULY 2005) (USAMRAA)
 
a. Approval of Foreign Travel. The cost of foreign travel is allowable only when
the specific written approval of the Contracting Officer is obtained prior to
commencing the trip. Approval shall be requested at least (90) calendar days
before the scheduled departure date in order that all necessary clearances may
be processed. Each individual trip must be approved separately, even though it
may have been included in a previously approved budget. Foreign travel under
this contract is defined as any travel outside of the United States and its
territories and possessions.
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 25 of 27
 
b. Costs incurred by contractor personnel on official company business, whether
foreign travel and/or domestic/local travel, are allowable, subject to the
limitations contained in the Federal Acquisition Regulation (FAR) clause at
52.216-7, Allowable Cost and Payment, incorporated into this contract.
 
(End of clause)
 
252.235-7010
ACKNOWLEDGMENT OF SUPPORT AND DISCLAIMER (MAY 1995)

 
(a) The Contractor shall include an acknowledgment of the Government's support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
USAMRAA under Contract No. W81XWH-13-C-0126
 
(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the (name of contracting agency(ies)).
 
(End of clause)
 
252.232-7003 Electronic Submission of Payment Requests and Receiving Reports.
 
ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS (JUN 2012)
 
(a)Definitions. As used in this clause—
(1) "Contract financing payment" and "invoice payment" have the meanings given
in section 32.001 of the Federal Acquisition Regulation.
(2)  "Electronic form" means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of payment requests. However, scanned documents are acceptable when they are
part of a submission of a payment request made using Wide Area WorkFlow (WAWF)
or another electronic form authorized by the Contracting Officer.
(3) "Payment request" means any request for contract financing payment or
invoice payment submitted by the Contractor under this contract.
(4)  "Receiving report" means the data required by the clause at 252.246-7000,
Material Inspection and Receiving Report.
(b)  Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests and receiving reports using WAWF, in one of the
following electronic formats that WAWF accepts: Electronic Data Interchange,
Secure File Transfer Protocol, or World Wide Web input. Information regarding
WAWF is available on the Internet at https://wawf.eb.mil/.
(c) The Contractor may submit a payment request and receiving report using other
than WAWF only when—
(1)  The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer's determination with each request for payment;
(2)    DoD makes payment for commercial transportation services provided under a
Government rate tender or a contract for transportation services using a
DoD-approved electronic third party payment system or other exempted vendor
payment/invoicing system (e.g., PowerTrack, Transportation Financial Management
System, and Cargo and Billing System);
 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 26 of 27
 
(3)  DoD makes payment for rendered health care services using the TRICARE
Encounter Data System (TEDS) as the electronic format; or
(4)  When the Governmentwide commercial purchase card is used as the method of
payment, only submission of the receiving report in electronic form is required.
(d)   The Contractor shall submit any non-electronic payment requests using the
method or methods specified in Section G of the contract.
(e)   In addition to the requirements of this clause, the Contractor shall meet
the requirements of the appropriate payment clauses in this contract when
submitting payment requests.
(End of clause)
 
252.232-7006 Wide Area WorkFlow Payment Instructions.
 
WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (JUN 2012)
 
(a)   Definitions. As used in this clause—
"Department of Defense Activity Address Code (DoDAAC)" is a six position code
that uniquely identifies a unit, activity, or organization.
"Document type" means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
"Local processing office (LPO)" is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
(b)  Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.
(c)   WA WF access. To access WAWF, the Contractor shall—
(1)  Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and
(2)   Be registered to use WAWF at https://wawf.eb.mil/ following the
step-by-step procedures for self-registration available at this web site.
(d)  WA WF training. The Contractor should follow the training instructions of
the WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
"Web Based Training" link on the WAWF home page at https://wawf.eb.mil/
(e)  WA WF methods of document submission. Document submissions may be via web
entry, Electronic Data Interchange, or File Transfer Protocol.
(f)   WA WF payment instructions. The Contractor must use the following
information when submitting payment requests and receiving reports in WAWF for
this contract/order:
(1) Document type. The Contractor shall use the following document type(s).
2-in-1 Services
only                                                                                   
 
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
N/A                                                                                        
                     
 
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.
 
Routing Data Table*
 
Field Name in WAWF
Data to be entered in WA WF
Pay Official DoDAAC
HQ0490
Issue By DoDAAC
W81XWH
Admin DoDAAC
W81XWH
Inspect By DoDAAC
W806YH
Ship To Code
W23RYX
Ship From Code
N/A
Mark For Code
N/A
Service Approver (DoDAAC)
W806YH
Service Acceptor (DoDAAC)
W806YH
Accept at Other DoDAAC
N/A
LPO DoDAAC
N/A
DCAA Auditor DoDAAC
N/A
Other DoDAAC(s)
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
W81XWH-13-C-0126
 
Page 27 of 27
 
(4)  Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.
 
(5)  WA WF email notifications. The Contractor shall enter the e-mail address
identified below in the "Send Additional Email Notifications" field of WAWF once
a document is submitted in the system.
Shavon.v.baker.civ@mail.mil 
luis. m. alvarez4@mail. mil
 
(g) WA WF point of contact.
(1) The Contractor may obtain clarification regarding invoicing in WAWF from the
following contracting activity's WAWF point of contact.
usamraagold@amedd. army. mil
Shavon.v.baker.civ@mail.
 
(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.
 
(End of clause)
 
 

--------------------------------------------------------------------------------